DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Status
The Previous Office Action, mailed March 22, 2022, indicated the wrong finality status on the PTO-326; accordingly, the Office Action has been withdrawn and replaced with this action set forth.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. Patent Number 7,923,647 to Murakami et al.
Murakami et al. disclose a breakage prevention type card key comprising: a substrate part (14) installed inside a case part (12); a key accommodation part (96) connected to the substrate 
Murakami et al. also discloses the cover part comprises: a cover body (55, 95) installed at a position facing the auxiliary key part; a first extension part (57a) extended from the cover body and facing the locking part; and a second extension part (51) extended from the cover body to a corner portion of the case part facing the key accommodation part, as in claim 3, wherein the locking part comprises: a movement protrusion part (105) hooked to an inside of a connection hole part (57) provided in the first extension part and hooked to a side surface of the auxiliary key part by a sliding operation; and an elastic member (106) for elastically pressurizing the movement protrusion part, as in claim 4, and the reinforcement part comprises a first reinforcement member (sidewall adjacent to 57a; figures 7a-7C) extended from the first extension part in a bent shape, wherein the first reinforcement member is coupled to a rim portion of the case part facing the locking part, as in claim 5. 


Examiner’s Note
Attention is directed to Claims 5 and 6 for having incorrect status identifiers.  The claims have not been provided with the proper status identifier, and as such, the individual status of each claim cannot be identified.  See MPEP §714 (II) (C).
Additionally, in the current remarks, the applicant points to paragraph numbers in the specification; however, there are no paragraph numbers in the specification as filed.  Accordingly, it is difficult to find the cited support in the current specification.

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.  In response to the argument that Murakami et al. do not disclose “the key accommodation part comprises: a cover part connected to the reinforcement part and having a space for accommodating the auxiliary key part, a base part is connected to the cover part and forms a plate member in a shape corresponding to the auxiliary key part, and the case part is .
In regards to the argument that Murakami et al. do not disclose a plate shaped key accommodation part (30) is inserted into the case part (10) made of resin, the examiner respectfully disagrees.  Murakami et al. discloses a key accommodation part that is integrally formed with the case part to allow the key part to be stored inside and protected by the case part.  
Concerning the rigidity of the key holding device, this limitation is not found in the claims.  As both the current invention and the applied reference deal with the same problem, the rigidity of either device is sufficient enough for the given task

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
March 18, 2022